This is an appeal from the circuit court of Cook county. The appellee filed a declaration in three counts against the appellant, the city of Chicago, alleging that she had been injured through the negligence of the agents of the city in driving a certain fire engine, relying upon the act of 1931 imposing liability upon municipal corporations for such injuries. (Cahill's Stat. 1931, chap. 24, par. 987, sub-sec. 1.) The city of Chicago filed a special plea alleging the unconstitutionality of this statute, to which special plea a demurrer was interposed and sustained.
The only order before us is one finding that the statute is constitutional, ordering and adjudging that the plaintiff's demurrer to the plea be sustained, and allowing an appeal to this court without the giving of an appeal bond. It does not appear from the record that any judgment *Page 186 
was entered against the city nor any damages ever assessed. There is therefore no final or appealable order shown by the record and the appeal must be dismissed. Miller v. Bunn,336 Ill. 203; Barber v. Wood, 318 id. 415; Trebbin v. Thoeresz, 316 id. 30; People v. Chicago, Burlington and Quincy RailroadCo. 306 id. 166.
Appeal dismissed.